IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


JP MORGAN CHASE NATIONAL                 :
BANK,                                    :     C.A. No: K13L-01-002 TBD
                                         :
            Plaintiff,                   :
                                         :
      v.                                 :
                                         :
DONNA M. SMITH,                          :
                                         :
            Defendant.                   :


                         Submitted: March 20, 2015
                         Decided: March 25, 2015

                     Upon Consideration of Plaintiff’s
               Motion to Dismiss Defendant’s “Counterclaim”
                                GRANTED


                                  ORDER


Daniel T. Conway, Esquire, Atlantic Law Group, LLC, Georgetown, Delaware for
Plaintiff.

Donna Smith, pro se.




Young, J.
JP Morgan v. Smith
C.A. No.: K13L-01-002 TBD
March 25, 2015

                                     DECISION
        JP Morgan Chase, N.A. (“Plaintiff”) moves to dismiss Donna M. Smith’s
(“Defendant”) eleventh hour filing entitled “Counterclaim.” Plaintiff argues that
Defendant’s pleading is deficient and untimely. As Plaintiff’s Motion to Dismiss
Defendant’s “Counterclaim” is well-taken, it is GRANTED.
        Plaintiff, the holder of Defendant’s mortgage on property located at 16 Anne
Gillis Lane in Smyrna, Delaware (“Property”), filed the present action on January 7,
2013. Plaintiff’s Complaint alleged that Defendant had defaulted on the mortgage.
For two years following the filing of the Complaint, Defendant took no action with
respect to the lawsuit pending against her. As a result, on September 27, 2013,
Plaintiff moved for entry of default judgment. This Court entered such judgment on
October 1, 2013. Plaintiff then filed a writ of levari facias, on January 8, 2015, to
expose the Property to Sheriff’s Sale. This Court issued said writ on January 15,
2015.
        With the matter all but concluded, Defendant, in an apparent last ditch effort,
filed papers entitled “Counterclaim.” It is wholly incomprehensible. Defendant cites
a myriad of sources, ranging from the Uniform Commercial Code to the Bible, but,
despite these authorities, conveys very little. As per Plaintiff, the Counterclaim
appears to be a demand for documents. Even that is questionable. Plaintiff’s citation
to previous case law of this Court is well-taken:
    Pleading deficiencies that warrant dismissal include (1) confused and
    rambling narrative of charges and conclusions; (2) untidy assortment of
    cliams that are neither plainly nor concisely stated, nor meaningfully
    distinguished from bold conclusions, sharp harangues and personal
    comments; and (3) failing to allege with even modest particularity the dates

                                           2
JP Morgan v. Smith
C.A. No.: K13L-01-002 TBD
March 25, 2015

    and places of alleged transactions.1
       Aside from warranting dismissal due to the confused nature of Defendant’s
pleading, Plaintiff is also correct in asserting that Defendant’s Counterclaim is
untimely. To begin, Defendant never filed an answer or any other responsive pleading
to Plaintiff’s Complaint. Superior Court Civil Rule 12(a) is explicit in its requirement
that an answer is to be filed with 20 days of service of the complaint.2 Plaintiff’s
Complaint was filed and served in 2013, two years prior to Defendant’s first filing
in this case. Moreover, Delaware case law is clear in its requirement that “leave of the
Court under Rule 15(a) [must be had] in order to add a counterclaim...which was
available at the time of response to plaintiff’s initial pleading.”3 Defendant, again,
failed to follow any required protocol.
       Defendant’s Counterclaim is both deficient and untimely. Thus, Plaintiff’s
Motion to Dismiss is GRANTED.
       IT IS SO ORDERED.
                                                  /s/ Robert B. Young
                                                             J.
RBY/lmc
oc: Prothonotary
cc: Counsel
     Ms. Donna Smith
     Opinion Distribution

       1
        US Bank N.A. v. Coppedge, et al., C.A. No. K11L-02-042 RBY (Del. Super. Ct. Sept.
15, 2011) (internal quotations omitted).
       2
        Super. Ct. Civ. R. 12 (a) (stating in relevant part, “[a] defendant shall serve an answer
within 20 days after service of process, complaint and affidavit....”).
       3
           PNC Bank v. Turner, 659 A.2d 222, 225 (Del. Super. Ct. 1995).

                                                 3